Exhibit 10.3


EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT is made effective as of the 26th day of June, 2008
(the “Effective Date”).
 
AMONG:
 
MAX ENGINEERING LLC, a company formed pursuant to the laws of the State of Texas
and having an office for business located at 9000 SW Freeway, Suite 410,
Houston, TX 77074 ("Employer") and wholly owned subsidiary of WPCS INTERNATIONAL
INCORPORATED, a corporation formed pursuant to the laws of the State of Delaware
(“Parent”);
 
AND
 
Matthew Cumberworth, an individual having an address at 3872 26th Avenue,
Moline, Illinois 61265. (“Employee”)
 
 
WHEREAS, Employee has agreed to serve as an Employee of Employer, and Employer
has agreed to hire Employee as such, pursuant to the terms and conditions of
this Employment Agreement (the “Agreement”).
 
NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and the mutual covenants, agreements, representations and warranties contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Employee and Employer hereby agree as follows:
 
ARTICLE 1
EMPLOYMENT
 
Employer hereby employs Employee as Senior Vice President, and Employee hereby
affirms and accepts such employment by Employer for the “Term” (as defined in
Article 3 below), upon the terms and conditions set forth herein.
 
ARTICLE 2
DUTIES
 
During the Term, Employee shall serve Employer faithfully, diligently and to the
best of his ability, under the direction and supervision of the President and
Board of Directors of Employer and shall use his best efforts to promote the
interests and goodwill of Employer and any affiliates, successors, assigns,
subsidiaries, and/or future purchasers of Employer. Employee shall render such
services during the Term from the assigned Moline, Illinois location above, and
shall devote his time accordingly.   A job description for Employee is attached
hereto as Exhibit A.
 
 
1

--------------------------------------------------------------------------------

 
 
ARTICLE 3
TERM
 
The “Term” of this Agreement shall commence on the Effective Date and continue
thereafter for a term of two (2) years, as may be extended or earlier terminated
pursuant to the terms and conditions of this Agreement.
 
ARTICLE 4
COMPENSATION
Salary
 
4.1
Employer shall pay to Employee an annual salary (the “Salary”) of One Hundred
and Two Thousand Dollars ($102,000.00), payable in equal installments at the end
of such regular payroll accounting periods as are established by Employer, or in
such other installments upon which the parties hereto shall mutually agree, and
in accordance with Employer’s usual payroll procedures, but no less frequently
than monthly.   If this Agreement is extended for additional periods, salary
increases will be determined by the Employer’s Board of Directors.
 
Benefits
 
4.2
During the Term, Employee shall be entitled to participate in all medical and
other employee benefit plans, including vacation, sick leave, retirement
accounts and other employee benefits provided by Employer to similarly situated
employees on terms and conditions no less favorable than those offered to such
employees. Such participation shall be subject to the terms of the applicable
plan documents, Employer’s generally applicable policies, and the discretion of
the Board of Directors or any administrative or other committee provided for in,
or contemplated by, such plan.
 
Expense Reimbursement
 
4.3
Employer shall reimburse Employee for reasonable and necessary expenses incurred
by him on behalf of Employer in the performance of his duties hereunder during
the Term in accordance with Employer's then customary policies, provided that
such expenses are adequately documented.


 
2

--------------------------------------------------------------------------------

 


Bonus
 
4.
In addition to the Salary, Employee shall be eligible to receive bonuses, based
on the financial performance of the Employer, at the discretion of the Board of
Directors of the Employer or Parent (“Discretionary Bonus”).  In addition to the
Discretionary Bonus, Employer recognizes that Employee brings certain business
relationships with his employment, and Employer wishes to encourage Employee to
continue to develop those relationships.  To further this goal, Employer agrees
to the following bonuses:


(a)  
Finder’s Fee Bonus.  Employee brings with his employment a relationship with BP
North America, Inc. and its affiliates and subsidiaries, including Hillcrest
Wind Energy, LLC, and Coldbrook Wind Energy, LLC (collectively and individually
the “Client”).  Employer recognizes that each contract it enters into with
Client will be due in part to Employee’s past, current, and future efforts, so
for each contract between Employer, its Parent, or Parent’s or any of its
Principle’s subsidiaries or affiliates and Client (individually the “Contract”,
collectively the “Contracts”), Employee will receive a bonus equal to $250 for
every $100,000 of Contract price (the “Finder’s Fee Bonus”).  The Finder’s Fee
Bonus will become due on the date the Contract is entered into. The Contract
will be “entered into” upon execution of the Contract with the
client.  Notwithstanding the foregoing, the Contract amount shall be
subsequently reduced, Employee shall be obligated to repay excess amounts paid
to him within 30 days of payment to him.  Any increase in the Contract amount
shall likewise result in an additional payment due to Employee, to be paid as
set forth below.  The Employer’s obligation for payment of the Finder’s Fee
Bonus will survive any cessation in employment by Employee in the Employer for
any reason other than termination for Cause, including death, for the period of
two years following the execution of this Agreement, unless extended as provided
herein, and shall be payable with respect to all Contracts entered into with the
Client during that period.



(b)  
 Gross Profits Bonus.  At the time Employer, Parent, or Parent’s affiliates or
subsidiaries receive payment for the Contract, Employee will receive a bonus of
five-percent of the gross profits from the Contract (the “Gross Profits
Bonus”).  “Gross profits” shall be calculated by the sales price minus the cost
of goods sold.  The “cost” shall not include any deductions for operating
expenses or income tax.  The Gross Profits Bonus will be paid  following
conclusion of the Contract including final accounting for the gross profits on
Contract  and Employer, Parent, or Parent’s affiliates or subsidiaries receiving
final payment for the Contract.   This Gross Profit’s Bonus will survive any
termination by Employee of the Employer except for termination for Cause.  The
Employer’s obligation for payment of the Gross Profits Bonus will survive any
cessation in employment by Employee in the Employer for any reason other than
for Cause, including death, for the period of two years following the execution
of this Agreement, unless extended as provided herein, and shall be payable with
respect to all Contracts entered into with the Client during that period.

 
 
3

--------------------------------------------------------------------------------

 
 
If the Employee is paid a lump sum by the Client to agree not to pursue the
performance of services related to the designated Contract ( the “Buy Out”), the
Employer, Parent, or Parent’s affiliates or subsidiaries will be reimbursed for
the direct costs related to the bidding, proposing or pursuing the
Contract.  Any Buy Out remaining after reimbursements to the Employer, Parent,
or Parent’s affiliates or subsidiaries  will be shared equally between the
Employee and Employer, Parent, or Parent’s affiliates or subsidiaries.


Employee’s rights to the Finder’s Fee Bonus and Gross Profits Bonus shall vest
upon execution of this Agreement.


ARTICLE 5
OTHER EMPLOYMENT
 
During the Term of this Agreement, Employee shall devote the necessary time and
effort, attention, knowledge, and skill to the management, supervision and
direction of Employer’s business and affairs as Employee’s highest professional
priority. Except as provided below, Employer shall be entitled to all benefits,
profits or other issues arising from or incidental to all work, services and
advice performed or provided by Employee. Provided that the activities listed
below do not materially interfere with the duties and responsibilities under
this Agreement, nothing in this Agreement shall preclude Employee from devoting
reasonable periods required for:
 
 
(a)
Serving as a member, shareholder, director, or employee of any organization
involving no conflict of interest with Employer;;

 
 
(b)
Serving as a consultant in his area of expertise to government, commercial and
academic panels where it does not conflict with the interests of Employer; and

 
 
(c)
Managing his personal investments or engaging in any other non-competing
business.

 
ARTICLE 6
CONFIDENTIAL INFORMATION/INVENTIONS
 
Confidential Information
 
6.1
Employee shall not, in any manner, for any reasons, either directly or
indirectly, divulge or communicate to any person, firm or corporation, any
confidential information concerning any matters not generally known or otherwise
made public by Employer which affects or relates to Employer’s business,
finances, marketing and/or operations, research, development, inventions,
products, designs, plans, procedures, or other data (collectively, “Confidential
Information”) except in the ordinary course of business or as required by
applicable law. Without regard to whether any item of Confidential Information
is deemed or considered confidential, material, or important, the parties hereto
stipulate that as between them, to the extent such item is not generally known,
such item is important, material, and confidential and affects the successful
conduct of Employer’s business and goodwill, and that any breach of the terms of
this Section 6.1 shall be a material and incurable breach of this Agreement.
Confidential Information shall not include (i) information in the public domain
at the time of the disclosure of such information by Employee, (ii) information
that is disclosed by Employee with the prior consent of Employer, or (iii) in
connection with a legal or governmental proceeding provided that Employee has
delivered prior written notice thereof to Employer and has reasonably cooperated
(at Employer’s expense) with any efforts by Employer to prevent such disclosure.
 
 
4

--------------------------------------------------------------------------------

 
 
Documents
 
6.2
Employee further agrees that all documents and materials furnished to Employee
by Employer and relating to the Employer’s business or prospective business are
and shall remain the exclusive property of Employer. Employee shall deliver all
such documents and materials, not copied, to Employer upon demand therefore and
in any event upon expiration or earlier termination of this Agreement. Any
payment of sums due and owing to Employee by Employer upon such expiration or
earlier termination shall be conditioned upon returning all such documents and
materials, and Employee expressly authorizes Employer to withhold any payments
due and owing pending return of such documents and materials.
 
Inventions
 
6.3
All ideas, inventions, and other developments or improvements conceived or
reduced to practice by Employee, alone or with others, during the Term of this
Agreement which relate to the business then conducted by the Employer, whether
or not during working hours, that are within the scope of the business of
Employer or that relate to or result from any of Employer’s work or projects or
the services provided by Employee to Employer pursuant to this Agreement, shall
be the exclusive property of Employer. Employee agrees to assist Employer, at
Employer’s expense, to obtain patents and copyrights on any such ideas,
inventions, writings, and other developments, and agrees to execute all
documents necessary to obtain such patents and copyrights in the name of
Employer.
 
Disclosure
 
6.4
During the Term, Employee will promptly disclose to the Board of Directors of
Employer full information concerning any interest, direct or indirect, of
Employee (as owner, shareholder, partner, lender or other investor, director,
officer, employee, consultant or otherwise) or any member of his immediate
family in any business that is actually known to Employee to purchase or
otherwise obtain services or products from, or to sell or otherwise provide
services or products to, Employer or to any of its suppliers or customers.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 7
COVENANT NOT TO COMPETE
 
Except as expressly permitted in Article 5 above, during the Term of this
Agreement, (a) Employee shall not engage, directly or indirectly, in any
business or activity competitive to any business or activity engaged in, or
proposed to be engaged in, by Employer or (b) soliciting or taking away or
interfering with any contractual relationship of any employee, agent,
representative, contractor, supplier, vendor, customer, franchisee, lender or
investor of Employer, or using, for the benefit of any person or entity other
than Employer, any Confidential Information of Employer. The foregoing covenant
prohibiting competitive activities shall survive the termination of this
Agreement and shall extend, and shall remain enforceable against Employee, with
respect to any business or activity that Employer is engaging in as of the
termination date of this Agreement and the territory for such business or
activity, for the period of one (1) year following the date this Agreement is
terminated. In addition, during the two-year period following such expiration or
earlier termination, neither Employee nor Employer or Parent shall make or, to
the extent within its control, permit the making of any negative statement of
any kind concerning Employer or its affiliates, or their directors, officers or
agents or Employee, except in connection with any legal or governmental
proceedings or actions. Nothing in this Article 7 shall be deemed, however, to
prevent Employee from owning securities of any publicly-owned corporation
engaged in any such business, provided that the total amount of securities of
each class owned by Employee in such publicly-owned corporation (other than
Parent) does not exceed two percent (2%) of the outstanding securities of such
class.  If Employee resigns for Good Reason or if Employer terminates Employee
without Cause, then this Article 7 shall have no force or effect.
 
ARTICLE 8
SURVIVAL
 
Employee agrees that the provisions of Articles 6, 7 and 9, and Employer agrees
that the last sentence of Articles 4(a), 4(b), and 7, shall survive expiration
or earlier termination of this Agreement for any reasons, whether voluntary or
involuntary, with or without cause, and shall remain in full force and effect
thereafter.  Notwithstanding the foregoing, if this Agreement is terminated upon
the dissolution of Employer, the filing of a petition in bankruptcy by Employer
or upon an assignment for the benefit of creditors of the assets of Employer,
Articles 6, 7 and 9 shall be of no further force or effect.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 9
INJUNCTIVE RELIEF
 
Employee acknowledges and agrees that the covenants and obligations of Employee
set forth in Articles 6 and 7 with respect to non-competition, non-solicitation,
confidentiality and Employer’s property relate to special, unique and
extraordinary matters and that a violation of any of the terms of such covenants
and obligations will cause Employer irreparable injury for which adequate
remedies are not available at law. Therefore, Employee agrees that Employer
shall be entitled to an injunction, restraining order or such other equitable
relief (without the requirement to post bond) as a court of competent
jurisdiction may deem necessary or appropriate to restrain Employee from
committing any violation of the covenants and obligations referred to in this
Article 9. These injunctive remedies are cumulative and in addition to any other
rights and remedies Employer may have at law or in equity.
 
ARTICLE 10
TERMINATION
 
Termination by Employee
 
10.1
Employee may terminate this Agreement for Good Reason at any time upon 30 days’
written notice to Employer, provided the Good Reason has not been cured within
such period of time.  If Employee terminates this Agreement for Good Reason,
then Article 7 shall have no force or effect.
 
Good Reason
 
10.2
In this Agreement, “Good Reason” means, without Employee’s prior written
consent, the occurrence of any of the following events, unless Employer shall
have fully cured all grounds for such termination within thirty (30) days after
Employee gives notice thereof:
      

  (i)   any reduction in his then-current Salary;      
 
(ii)
any material failure to timely grant, or timely honor, any equity or long-term
incentive award;

 
 
(iii)
failure to pay or provide required compensation and benefits;

 
 
7

--------------------------------------------------------------------------------

 
 
 
(iv)
any material diminution in his title or duties or the assignment to him of
duties not customarily associated with Employee’s position as Senior Vice
President of Employer;

 
 
(v)
any relocation of Employee’s office as assigned to him by Employer, to a
location more than 25 miles from the assigned location;

 
 
(vi)
the failure of Employer to obtain the assumption in writing of its obligation to
perform the Employment Agreement by any successor to all or substantially all of
the assets of Employer or upon a merger, consolidation, sale or similar
transaction of Employer or;

 
 
(vii)
the voluntary or involuntary dissolution of Employer, the filing of a petition
in bankruptcy by Employer or upon an assignment for the benefit of creditors of
the assets of Employer.

 
The written notice given hereunder by Employee to Employer shall specify in
reasonable detail the cause for termination, and such termination notice shall
not be effective until thirty (30) days after Employer’s receipt of such notice,
during which time Employer shall have the right to respond to Employee’s notice
and cure the breach or other event giving rise to the termination.
 
Termination by Employer
 
10.3
Employer may terminate its employment of Employee under this Agreement for cause
at any time by written notice to Employee. For purposes of this Agreement, the
term “cause” for termination by Employer shall be (a) a conviction of or plea of
guilty or nolo contendere by Employee to a felony, or any crime involving fraud
or embezzlement; (b) the refusal by Employee to perform his material duties and
obligations hereunder; (c) Employee’s willful and intentional misconduct in the
performance of his material duties and obligations; or (d) if Employee or any
member of his family makes any personal profit arising out of or in connection
with a transaction to which Employer is a party or with which it is associated
without making disclosure to and obtaining the prior written consent of
Employer. The written notice given hereunder by Employer to Employee shall
specify in reasonable detail the cause for termination. In the case of a
termination for the causes described in (a) and (d) above, such termination
shall be effective upon receipt of the written notice. In the case of the causes
described in (b) and (c) above, such termination notice shall not be effective
until thirty (30) days after Employee’s receipt of such notice, during which
time Employee shall have the right to respond to Employer’s notice and cure the
breach or other event giving rise to the termination.
 
 
8

--------------------------------------------------------------------------------

 
 
Severance
 
10.4
Upon a termination of this Agreement without Good Reason by Employee or with
cause by Employer, Employer shall pay to Employee all accrued and unpaid
compensation and expense reimbursement as of the date of such termination,
subject to the provision of Section 6.2. Upon a termination of this Agreement
with Good Reason by Employee or without cause by Employer, Employer shall pay to
Employee all accrued and unpaid compensation and expense reimbursement as of the
date of such termination, including any pro-rated bonus, and the “Severance
Payment.”  The Severance Payment shall be payable in a lump sum, subject to
Employer’s statutory and customary withholdings.  If the termination of Employee
hereunder is by Employee with Good Reason, the Severance Payment shall be paid
by Employer within five (5) business days of the expiration of any applicable
cure period. If the termination of Employee hereunder is by Employer without
cause, the Severance Payment shall be paid by Employer within five (5) business
days of termination.  The “Severance Payment” shall equal the amount of the
Salary payable to Employee under Section 4.1 of this Agreement from the date of
such termination until the end of the Term of this Agreement (prorated for any
partial month).
 
Termination Upon Death
 
10.5
If Employee dies during the Term of this Agreement, this Agreement shall
terminate, except that Employee’s legal representatives shall be entitled to
receive any earned but unpaid compensation or expense reimbursement, including
any pro-rated bonus, due hereunder through the date of death.
 
Termination Upon Disability
 
10.6
If, during the Term of this Agreement, Employee suffers and continues to suffer
from a “Disability” (as defined below), then Employer may terminate this
Agreement by delivering to Employee thirty (30) calendar days’ prior written
notice of termination based on such Disability, setting forth with specificity
the nature of such Disability and the determination of Disability by Employer.
For the purposes of this Agreement, “Disability” means Employee’s inability,
with reasonable accommodation, to substantially perform Employee’s duties,
services and obligations under this Agreement due to physical or mental illness
or other disability for a continuous, uninterrupted period of sixty (60)
calendar days or ninety (90) days during any twelve month period.    Upon any
such termination for Disability, Employee shall be entitled to receive any
earned but unpaid compensation or expense reimbursement, including any pro-rated
bonus, due hereunder through the date of termination.
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE 11
PERSONNEL POLICIES, CONDITIONS, AND BENEFITS
 
Except as otherwise provided herein, Employee’s employment shall be subject to
the personnel policies and benefit plans which apply generally to Employer’s
employees as the same may be interpreted, adopted, revised or deleted from time
to time, during the Term of this Agreement, by Employer in its sole discretion.
During the Term hereof, Employee shall be entitled to vacation during each year
of the Term at the rate of three (3) weeks per year, in addition to five (5)
personal days. Employee shall take such vacation and personal days at a time
approved in advance by Employer, which approval will not be unreasonably
withheld but will take into account the staffing requirements of Employer and
the need for the timely performance of Employee's responsibilities.
 
 
ARTICLE 12
BENEFICIARIES OF AGREEMENT
 
This Agreement shall inure to the benefit of Employer and any affiliates,
successors, assigns, parent corporations, subsidiaries, and/or purchasers of
Employer as they now or shall exist while this Agreement is in effect.
 
ARTICLE 13
GENERAL PROVISIONS
 
No Waiver
 
13.1
No failure by either party to declare a default based on any breach by the other
party of any obligation under this Agreement, nor failure of such party to act
quickly with regard thereto, shall be considered to be a waiver of any such
obligation, or of any future breach.
 
Modification
 
13.2
No waiver or modification of this Agreement or of any covenant, condition, or
limitation herein contained shall be valid unless in writing and duly executed
by the parties to be charged therewith.
 
Choice of Law/Jurisdiction
 
13.3
This Agreement shall be governed by and construed in accordance with the laws of
the State of Texas, without regard to any conflict-of-laws principles. Employer
and Employee hereby consent to personal jurisdiction before all courts in the
State of Texas, and hereby acknowledge and agree that Texas is and shall be the
most proper forum to bring a complaint before a court of law.
 
 
10

--------------------------------------------------------------------------------

 
 
Entire Agreement
 
13.4
This Agreement embodies the whole agreement between the parties hereto regarding
the subject matter hereof and there are no inducements, promises, terms,
conditions, or obligations made or entered into by Employer or Employee other
than contained herein.
 
Severability
 
13.5
All agreements and covenants contained herein are severable, and in the event
any of them, with the exception of those contained in Articles 1 and 4 hereof,
shall be held to be invalid by any competent court, this Agreement shall be
interpreted as if such invalid agreements or covenants were not contained
herein.
 
Headings
 
13.6
The headings contained herein are for the convenience of reference and are not
to be used in interpreting this Agreement.
 
Independent Legal Advice
 
13.7
Employer has obtained legal advice concerning this Agreement and has requested
that Employee obtain independent legal advice with respect to same before
executing this Agreement.  Employee, in executing this Agreement, represents and
warranties to Employer that he has been so advised to obtain independent legal
advice, and that prior to the execution of this Agreement he has so obtained
independent legal advice, or has, in his discretion, knowingly and willingly
elected not to do so.
 
No Assignment
 
13.8
Employee may not assign, pledge or encumber his interest in this Agreement nor
assign any of his rights or duties under this Agreement without the prior
written consent of Employer.
 
 
11

--------------------------------------------------------------------------------

 
 
Notices
 
13.9
All notices and other communications under this Agreement shall be in writing
and shall be deemed given when delivered personally, mailed by certified mail,
return receipt requested, or via recognized overnight courier service with all
charges prepaid or billed to the account of the sender to the parties (and shall
also be transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):
 
(a)  
Company:

 
Max Engineering LLC
9000 SW Freeway, Suite 410
Houston, TX 77074
Attn:  Hak-Fong Ma, President
Phone:  (713) 773-2525
 
(b)  
Employee:

 
Matthew Cumberworth
3872 26th Avenue
Moline, Illinois 61265
Phone:  (309) 797-5986
 
 
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties have executed this Employment Agreement effective
as of the day and year first above written.
 
 

Employer:                         MAX ENGINEERING LLC                          
     
By: 
/s/ HAK-FONG MA
   
 
   
Hak-Fong Ma
   
 
   
President
   
 
                          Employee:                      
By: 
/s/ MATTHEW CUMBERWORTH           Matthew Cumberworth                          
     

 

 
13

--------------------------------------------------------------------------------

 

Exhibit A: Job Description


The duties of this position include but are not limited to:


·  
Manage daily operations and administration of construction crews

·  
Responsible for hiring and training of crew members

·  
Maintain customer relations including daily communication and new customer
development

·  
Responsible for bidding and negotiating contract prices and change orders

·  
Responsible for profitability of projects

·  
Utilize knowledge, experience and past customer relations to develop and manage
opportunities in wind power and related industries including construction,
consulting, engineering and other professional services.

 
 
 
 
 
 
 
 
 
 

14